Citation Nr: 0843402	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  05-26 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for PTSD.  

2.  Entitlement to service connection for a major depressive 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel




INTRODUCTION

The veteran served on active military duty from March 1990 to 
November 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in Togus, 
Maine  (The Providence, Rhode Island RO retained 
jurisdiction).  In that decision, the RO confirmed and 
continued the previous denial of service connection for PTSD.  
The RO also denied service connection for a major depressive 
disorder.  

The issues of service connection for PTSD and a major 
depressive disorder are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  

FINDINGS OF FACT

1.  The RO denied service connection for PTSD in a November 
2001 rating decision and the veteran filed a timely notice of 
disagreement.  Following issuance of a June 2002 statement of 
the case, the veteran did not perfect an appeal within 60 
days of the statement of the case or within one year of being 
notified of the determination.  

2.  Evidence received since the November 2001 rating decision 
raises a reasonable possibility of substantiating the service 
connection claim for PTSD.  


CONCLUSIONS OF LAW

1.  The November 2001 rating decision that denied the 
veteran's service connection claim for PTSD is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2008).  

2.  Evidence received since the November 2001 rating decision 
that denied service connection for PTSD is new and material, 
and the veteran's service connection claim for PTSD is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist  

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq (West 2002), 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008), eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Without deciding whether the 
notice and development requirements of VCAA have been 
satisfied with regard to the veteran's claim to reopen the 
previously denied issue of entitlement to service connection 
for PTSD in the present case, the Board concludes that this 
law does not preclude the Board from adjudicating this 
matter.  The Board is taking action favorable to the veteran 
with regard to the new and material issue on appeal, and a 
decision at this point poses no risk of prejudice to him.  
See, Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

II.  Legal Criteria

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.160(e), 20.201, and 20.302 (2008).  

If a decision becomes final, a service connection claim may 
be reopened and considered on the merits only if new and 
material evidence has been received since the time of the 
prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104(b) (West 
2002 & Supp. 2008); 38 C.F.R. § 3.156; Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  

New and material evidence means:  1)  Evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration; 
2)  Evidence which is neither cumulative nor redundant of 
evidence of record at the time of the last prior final 
denial; and 3)  Evidence that raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a) (2008).  
In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

III.  Analysis

In a November 2001 decision, the RO denied service connection 
for PTSD and the veteran was notified of that decision in 
December 2001.  He filed a timely notice of disagreement and 
a statement of the case was issued in June 2002.  The veteran 
did not file a substantive appeal and the decision became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 
20.1103.  As the November 2001 decision is final, the 
veteran's service connection claim for PTSD may be considered 
on the merits only if new and material evidence has been 
received since the November 2001 decision.  

At the time of the November 2001 denial, the evidence in the 
claims folder consisted of service treatment records and 
private medical records.  

Evidence received since the November 2001 denial, includes 
statements from the veteran regarding a stressor, VA medical 
records, and an April 2004 VA examination report that links 
the veteran's diagnosed PTSD to an unverified stressor.  

This new evidence, either by itself or when considered with 
the previous evidence of record, relates to an unestablished 
fact necessary to substantiate the PTSD claim; it raises a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156.  This additional evidence is new and 
material and serves as a basis to reopen the veteran's claim 
for service connection for PTSD.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  Service connection for PTSD is 
reopened.  


ORDER

New and material evidence has been received to reopen the 
service connection claim for PTSD; to that extent, the appeal 
is granted.  

REMAND

During the pendency of the veteran's claim, he received a 
November 2003 decision from the Social Security 
Administration (SSA) granting disability benefits.  The Board 
must remand this claim so that the relevant SSA records and 
supporting medical documents may be associated with the 
veteran's claims folder before a decision is made on either 
of the veteran's claims for service connection.  

The April 2004 VA examination does not address whether the 
veteran has a major depressive disorder, separate and 
distinct from any diagnosed PTSD.  This issue must be 
addressed in another VA examination.  

The veteran must provide evidence of a confirmed stressor for 
service connection for PTSD.  The veteran has given 
information regarding a stressor involving a fellow 
serviceman injured on a mountain in Korea.  The veteran 
described this event in a December 2001 statement, at his 
April 2004 VA examination, in his August 2005 substantive 
appeal, and to VA clinicians, as documented by various VA 
medical records.  

Given the above information, a significant attempt must be 
made by the agency of original jurisdiction to corroborate 
the veteran's purported in-service stressor.  The veteran was 
diagnosed with PTSD at a VA medical center in April 2004.  In 
light of a post-service diagnosis of PTSD, the Board finds 
that a remand of the veteran's PTSD claim is necessary to 
attempt to corroborate his purported in-service stressor.  

Accordingly, the case is REMANDED for the following action:  

1.  Provide the veteran with a notice 
letter that gives an explanation as to the 
information or evidence needed to 
establish disability ratings and effective 
dates for his claims.  

2.  Request from the SSA, all records 
related to the veteran's claim for Social 
Security benefits, including all medical 
records and copies of all decisions or 
adjudications.  

3.  Ask the U.S. Army and Joint Services 
Records Research Center (JSRRC) to provide 
information to corroborate the veteran's 
claimed in-service stressor based on 
information in the veteran's statements.  
The veteran stated that in August or 
September of 1991 he was with two other 
servicemen (last names are given in his 
August 2005 substantive appeal) on Mount 
Soju (Mount Soyu).  This mountain was 
twenty minutes away from Camp Casey, where 
they were stationed in Korea.  They 
discovered another fellow serviceman 
(unnamed), who was injured.  The veteran 
started a signal fire.  When a medical 
helicopter came to pick up the injured 
serviceman, it spread the flames of the 
signal fire.  A crowd of people showed up 
with tools and pitchforks, apparently angry 
about the fire.  A military policeman had 
to draw his weapon before the angry crowd 
would let them leave.  The veteran stated 
that the two servicemen he was with 
received awards for their actions.  He also 
identified his (and the servicemen's) unit 
assignment:  Ch. Co. 702nd MSP, Camp Casey.  
All pertinent information should be 
included in the claims folder.  

4.  Schedule the veteran for a VA 
examination that determines the nature, 
extent, and etiology of any major 
depressive disorder.  The claims folder 
and a copy of this Remand must be made 
available to the examiner in conjunction 
with the examination.  All indicated 
testing should be conducted.  All 
pertinent pathology should be noted in the 
examination report.  For any disorder 
found, the examiner must indicate whether 
there is a 50 percent probability or 
greater that clinical onset began in 
service or is otherwise related to active 
service.  The examiner should determine 
whether any disorder manifested itself 
within the first post service year.  The 
examiner should address the service and 
post-service medical records.  Complete 
rationale should be given for all opinions 
reached.  

5.  Re-adjudicate both claims for service 
connection for PTSD and a major depressive 
disorder.  If the decision remains in any 
way adverse to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issue remaining on appeal.  An 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


